Name: Commission Regulation (EEC) No 380/87 of 6 February 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 87 Official Journal of the European Communities No L 36/9 COMMISSION REGULATION (EEC) No 380/87 of 6 February 1987 altering the specific agricultural conversion rates applicable in the rice sector whereas the spot market rates for the Greek drachma, the Spanish peseta, the Italian lire and the pound sterling, recorded in accordance with Regulation (EEC) No 3153/85 during the period 28 January to 3 February 1987, require the specific agricultural conversion rates appli ­ cable for Greece, Spain, Italy and the United Kingdom to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 90/87 (3), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (4), as last amended by Regulation (EEC) No 202/87 (*), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (*) ; Whereas Regulation (EEC) No 3153/85 lays detailed rules for the calculation of monetary compensatory amounts ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to amended Regulation (EEC) No 3294/86 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 9 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1987. For the Commission Frans ANDRIESSEN Vice-President [') OJ No L 164, 24. 6. 1985, p. 1 . H OJ No L 164, 24. 6 . 1985, p. 6 . P) OJ No L 13, 15. 1 . 1987, p. 12. (4) OJ No L 304, 30. 10 . 1986, p . 25. 0 OJ No L 22, 24. 1 . 1987, p. 10 . ¥) OJ No L 310, 21 . 11 . 1985, p. 4. No L 36/10 Official Journal of the European Communities 7. 2. 87 ANNEX Specific agricultural conversion rate (or rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 47,7950 = DM 2,31728 = Dkr 8,83910 =Dr 169,876 = Pta 165,187 = FF 7,77184 = £ Irl 0,864997 = Lit 1 650,35 = F1 2,61097 = £ 0,842053